Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 09/06/2022 with respect to claims 1 and 15 have been considered but are moot because the arguments do not apply to the teaching of Ginn (US 7623071 of record) and Okaegawa, (US 20100181379) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al (US 7623071 of record), hereinafter Ginn. 

Regarding claim 1,
Ginn discloses a signal reflection system (a conductive reflectarray (CR) 100, Fig 1a), comprising:
a substrate layer comprising a conductive layer (a ground plane 104, Fig 1a) and a dielectric layer (a dielectric layer 110, Fig 1a); and
a reflective layer (a reflective layer LRFL, Fig 1a) formed of an array of reflective elements (a conductive layer forming an array of conductive elements 105, Fig 1a).
Ginn does not explicitly teach the reflective elements arranged to generate a radio frequency (“RF”) signal that the reflects incident signals in a reflection direction.
	However, Ginn teaches the reflective elements (the conductive elements 105) are arranged above a reflective surface of ground plane 104 (Fig 1a; col 4, lines 28-33). This teaching is result effect in order to achieve an operating frequency in THz range (col 4, lines 33-37).
Ginn as modified does not teach the signal reflection system comprises a transparent material layer.
However, it’s well known in the art that a signal system comprises a transparent material layer (Okaegawa et al, US 20100181379, a transparent film 2’ of Fig. 11c).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements being arranged to generate a radio frequency (“RF”) signal reflecting incident signals in a reflection direction in Ginn as modified, in order to provide a less expensive reflective array having decreased attenuation loss.
[AltContent: textbox (Ginn (US 7623071))][AltContent: arrow][AltContent: textbox (NRAREA)][AltContent: arrow][AltContent: textbox (NRAREA)][AltContent: arrow][AltContent: textbox (LRFL)][AltContent: arrow][AltContent: textbox (SRFL)][AltContent: textbox (ST)][AltContent: ]
    PNG
    media_image1.png
    429
    664
    media_image1.png
    Greyscale




Regarding claim 2, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn does not explicitly teach the system is a passive system adapted for wireless communication, wherein the signal reflection system is part of a network to cascade RF signals throughout an area.
However, Ginn teaches a "reflectarray" is a passive structure, made up of an element array comprising hundreds of thousands, millions, or billions of discrete elements (col 3, lines 54-67 and col 4, lines 1-3), and operates a THz range, such as 1 to 500 THz (col 4, lines 33-37).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a system being a passive system adapted for wireless communication, wherein the signal reflection system being part of a network to cascade RF signals throughout an area in Ginn as modified, in order to provide a less expensive reflective array having decreased attenuation loss.

Regarding claim 3, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the array is a reflectarray having multiple reflective elements of different sizes in an arrangement (col 5, lines 50-56).

Regarding claim 4, 
Ginn as modified discloses the claimed invention, as discussed in claim 3.
Ginn teaches the reflection direction is determined by the arrangement of the reflective elements (col 1, lines 47-57).

Regarding claim 5, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the reflective layer is a frequency selective layer responsive to a range of frequencies (col 4, lines 24-32).


Regarding claim 6, 
Ginn as modified discloses the claimed invention, as discussed in claim 5.
Ginn teaches the range of frequencies is a millimeter frequency range (col 4, lines 33-37).

Regarding claim 7, 
Ginn as modified discloses the claimed invention, as discussed in claim 5.
Ginn teaches a control means coupled to the array, wherein the control means is adapted to steer reflected signals to a second direction, wherein the reflection direction is a first direction and the second direction is different from the first direction (col 5, lines 36-49).

Regarding claim 8, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the reflective elements are arranged in a periodic pattern to reflect incident waves (Fig 1c, col 4, lines 55-63).

Regarding claim 9, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn does not explicitly teach the reflective elements are embedded on a portion of a building.
	However, Ginn teaches the reflectarray is generally an integrated reflectarray, and is a one-piece structural member (Fig 1a, col 5, lines 11-21). It’s well known in the art that an integrated device can be embedded on a house window frame (Faris et al, US 20040061819, Fig 1A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements being embedded on a portion of a building in Ginn as modified, in order to provide a less expensive reflective array having decreased attenuation loss.


Regarding claim 10, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the reflection direction is to an area outside a line of sight area of a radio transmitter (Fig 2b).

Regarding claim 11, 
Ginn as modified discloses the claimed invention, as discussed in claim 10.
Ginn does not explicitly teach a reflected signal improves a quality of signal to said area.
	However, Ginn teaches that at least for RF applications, it is known that the variable size patch reflectarrays have wider operating bandwidths than other common element layouts (col 5, lines 50-56).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a reflected signal improving a quality of signal to an area in Ginn as modified, in order to provide a less expensive reflective array having decreased attenuation loss.

Regarding claim 12, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn does not explicitly teach the array is positioned on a glass surface.
	However, Ginn teaches the array of reflective elements (the array of conductive elements 105) is positioned on the dielectric layer 110 (Fig 1a). It’s well known in the art that a dielectric material may be glass.

Regarding claim 13, 
Ginn as modified discloses the claimed invention, as discussed in claim 12.
Ginn does not explicitly teach the array is adapted for steering the RF signal such that a radiation pattern is reinforced in specific directions and suppressed in other directions.
	However, Ginn teaches “The desired reflected phase front modification from incident radiation is achieved by the electrically conductive microscale elements, which electronically introduces desired degrees of phase shift to the incident radiation at each small unit cell of the structure. It is the interaction between the electrically conductive microscale elements, the dielectric layer, and the reflective surface, in the presence of an incident radiation, which causes the incident radiation to be reflected by each unit cell with a specific phase shift to introduce constructive and destructive interference to form a desired reflected phase front” (col 5, lines 22-35).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an array being adapted for steering an RF signal such that a radiation pattern being reinforced in specific directions and suppressed in other directions in Ginn as modified, in order to provide a less expensive reflective array having decreased attenuation loss.

Regarding claim 14, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the incident signals are wireless communication signals (Fig 2b).

Regarding claim 15, 
Ginn discloses a reflectarray structure (a conductive reflectarray (CR) 100, Fig 1a), comprising:
a substrate structure (a substrate ST, Fig 1a) comprising multiple layers;
a first arrangement of reflective elements (conductive elements 105, Fig 1a) on a surface (a surface SRFL, Fig 1a) of a reflective layer (a reflective layer LRFL, Fig 1a) formed of an array of the conductive elements 105) of the substrate structure;
a second arrangement of non-reflective areas (non-reflective areas NRAREA, Fig 1a) on the surface of the reflective layer;
a conductive control configuration on a connection layer (a ground plane 104, Fig 1a) separated from the reflective layer of the substrate structure;
a dielectric layer (a dielectric layer 110, Fig 1a) positioned between the reflective layer and the connection layer.
Ginn does not explicitly teach a conductive control configuration on the connection layer (the ground plane 104).
	However, Ginn teaches that conductive reflectarrays are generally formed by varying the dimensions of a patch (or other element) on top of a ground plane backed short dielectric layer (col 5, lines 57-65). This teaching is result effect in order to provide re-radiation (col 5, lines 57-65).
Ginn as modified does not teach the reflectarray structure comprises a transparent material layer.
However, it’s well known in the art that an antenna structure comprises a transparent material layer (Okaegawa et al, US 20100181379, a transparent film 2’ of Fig. 11c).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive control configuration on a connection layer in Ginn as modified, in order to provide a less expensive reflective array having decreased attenuation loss.

Regarding claim 16, 
Ginn as modified discloses the claimed invention, as discussed in claim 15.
Ginn does not explicitly teach the reflective elements and the first arrangement of reflective elements are artificially structured element used to control and manipulate physical phenomena, such as the electromagnetic (“EM”) properties of a signal including its amplitude, phase, and wavelength.
However, Ginn teaches that a "reflectarray" is a passive structure, made up of an array of elements. The elements can be electrically conductive or dielectric elements with each element in the array having specific reflectivity characteristics that in combination provides reflected phase front manipulation (col 3, lines 54-67; col 4, lines 1-3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements and a first arrangement of reflective elements being artificially structured element used to control and manipulate physical phenomena, such as electromagnetic (“EM”) properties of a signal including its amplitude, phase, and wavelength in Ginn as modified, in order to provide a less expensive reflective array having decreased attenuation loss.
Regarding claim 17, 
Ginn as modified discloses the claimed invention, as discussed in claim 16.
Ginn teaches the reflective elements are configured in one or more sizes (Fig 3b).

Regarding claim 18, 
Ginn as modified discloses the claimed invention, as discussed in claim 16.
Ginn teaches the reflective elements are configured in a one or more shapes (col 5, lines 43-44).

Regarding claim 19, 
Ginn as modified discloses the claimed invention, as discussed in claim 15.
Ginn does not explicitly teach reflective elements and the first arrangement of reflective elements has a phase distribution for incident signals resulting in redirection in a reflection direction.
However, Ginn teaches that the desired reflected phase front modification from incident radiation is achieved by the electrically conductive microscale elements, which electronically introduces desired degrees of phase shift to the incident radiation at each small unit cell of the structure (col 5, lines 25-29).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements and a first arrangement of reflective elements having a phase distribution for incident signals resulting in redirection in a reflection direction in Ginn as modified, in order to provide less expensive reflectarrays that have decreased attenuation loss.

Regarding claim 20, 
Ginn as modified discloses the claimed invention, as discussed in claim 19.
Ginn does not explicitly teach reflected signals are amplified.
	However, it’s well known in the art that a patch antenna element has a positive antenna gain.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflected signals being amplified in Ginn as modified, in order to provide less expensive reflectarrays that have decreased attenuation loss.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571)270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845